— Proceed*707ing pursuant to CPLR article 78 to review a determination of the Commissioner of Motor Vehicles dated August 13, 1987, which, after a hearing, revoked the petitioner’s driver’s license for her refusal to submit to a blood test to determine the alcohol or drug content of her blood.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There was substantial evidence to support the respondents’ determination. Mollen, P. J., Thompson, Lawrence and Kunzeman, JJ., concur.